Citation Nr: 1325543	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  10-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and schizoaffective disorder (previously claimed as entitlement to service connection for a nervous condition).

2. Entitlement to service connection for chronic fatigue and over sleepiness due to exposure to biological warfare stimulants and/or possible exposure to live biological warfare agents. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to April 1972.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision, issued by the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA) and has subsequently been transferred to the RO in Fargo, North Dakota.

With regard to the Veteran's claim for entitlement to service connection for acquired psychiatric disorder, include bipolar disorder, depression, and schizoaffective disorder, the Board notes the issue has been previously characterized the issue as entitlement to service connection for a nervous condition.  However, since the initial claim, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on evidence of record and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issues as entitlement to service connection for an acquired psychiatric disorder, include bipolar disorder, depression, and schizoaffective disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The request to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and schizoaffective disorder is granted herein, and the merits of the claim are addressed in the REMAND section of this decision.

In addition, the issues of entitlement to service connection for chronic fatigue and over sleepiness due to exposure to biological warfare stimulants and/or possible exposure to live biological warfare agents, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A January 1985 rating decision denied the Veteran's original claim for entitlement to service connection for a nervous condition.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

2.  Evidence received since the January 1985 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and schizoaffective disorder.


CONCLUSIONS OF LAW

1. The January 1985 rating decision denying service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2. Since the January 1985 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and schizoaffective disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

II. New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2012).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

As previously stated, the Veteran's claim of service connection for a nervous condition was originally denied in a January 1985 rating decision as neither a neurosis nor psychosis was diagnosed in service or found in the October 1984 hospitalization report.  The Veteran was subsequently notified of the denial and he did not appeal the decision. Therefore, the January 1985 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

In November 2000, the Veteran submitted a claim for a bipolar condition which he withdrew in January 2001.  Again in January 2005, the Veteran submitted a claim for schizophrenia which he withdrew in April 2005.

In February 2009, the Veteran requested a claim for entitlement to service connection for anxiety and depression.  Reopening of this claim was denied in a rating action issued in June 2009 which is the subject of the current appeal. 

According to the evidence of record submitted since the January 1985 rating decision, in August 2001, the Veteran was diagnosed with schizoaffective disorder and depression.  In December 2006, the Veteran was diagnosed with bipolar disorder.

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

The totality of the new evidence reflects the Veteran currently has a diagnosis of various psychiatric disorders.  Here, as will be discussed in further detail in the REMAND section below, this newly submitted medical evidence satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and schizoaffective disorder, is reopened and, to that extent only, the appeal is granted.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Outstanding records 

At the outset, the Board recognizes that several records are absent from the claims file.  First, it appears the Veteran is receiving or has applied for Social Security Disability, as shown by Dr. L. M. B.'s November 2006 letter, and these records have not been associated with the claims file.

The Board notes that VA has a duty to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Board cannot say the SSA records are not relevant to both issues on appeal, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Second, the record suggests that there may be outstanding medical records.  The most recent VA medical treatment record is dated February 2009 and the most recent private treatment record is dated March 2009.  Therefore, all outstanding private and VA treatment records should be requested and obtained if available.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

VA examinations

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2012); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic disorders when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id. 

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Acquired psychiatric disorder

According to the Veteran's in-service entrance examination conducted in June 1971, no psychiatric disorders were identified.  However, the Veteran's separation examination conducted in April 1972 indicated his psychiatric evaluation was abnormal citing character behavior disorder code #301.81 of trouble sleeping and excessive worry.
	
According to the Veteran's post-service treatment records, in October 1984 the Veteran was hospitalized for psychiatric treatment where he reported he was "locked up as a child for being emotionally disturbed."

A February 1985 Petition for Judicial Commitment from the State of Minnesota indicated the Veteran was "severely hyperactive since infancy.  He was a management problem at home and at school.  From first grade on, teachers complained of his disruptive, hyperactive behavior to the degree that he was refused admission to public school in fourth grade.  At age [eleven], he was diagnosed as brain damaged in evaluation at Golden Valley Health Center and University Hospitals."

Here, the Board finds the presumption of soundness attaches as the Veteran's June 1971 entrance examination is silent of any acquired psychiatric disorders.  However, the Board notes that there is a possibility the Veteran may have had a psychiatric disorder prior to service as evidence by the October 1984 VA hospitalization records and the February 1985 Petition for Judicial Commitment.  The adjudicative question now becomes whether the presumption of soundness has been rebutted by clear and unmistakable evidence that an acquired psychiatric disorder pre-existed service and clear and unmistakable evidence that an acquired psychiatric disorder was not aggravated in service.  If this burden of showing both pre-existence of an acquired psychiatric disorder and non-aggravation in service is not met by clear and unmistakable evidence, the question becomes whether, on a direct service connection basis, the symptomatology during service may be related to the Veteran's current an acquired psychiatric disorder.  As these involve medical determinations, a medical examination is warranted.  See, e.g., McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006) (discussing when an exam is necessary in the context of service connection claims).

Chronic fatigue and over sleepiness due to exposure to biological warfare stimulants and/or possible exposure to live biological warfare agents

With respect to the alleged experimental vaccines and shots he received during his service in the Air Force, the Veteran has submitted numerous lay statements and articles on this subject.  

The Veteran alleged chemical exposures during service and has submitted articles on Project SHAD, which is an acronym for Shipboard Hazard and Defense, that was part of a larger effort called Project 112.  This was a comprehensive program initiated in 1962, by the Department of Defense (DoD) to protect and defend against potential chemical and biological warfare threats.  See http://www1.va.gov/shad/.  Project 112 tests involved tests conducted on land rather than aboard ships.  Project SHAD involved service members from the Navy and Army and may have involved a small number of personnel from the Marine Corps and Air Force.  Service members were not test subjects, but rather were involved in conducting the tests. Animals were used in some, but not most, tests.  DoD continues to release declassified reports about sea- and land- based tests of chemical and biological materials known collectively as "Project 112."  VA is coordinating with DoD to obtain information as to the nature and availability of the tests, who participated, duration and agents used. 

There is no specific statute or regulation pertaining to the development of claims alleging participation in Project SHAD.  The Veterans Health Care, Capital Asset, and Business Improvement Act of 2003, Public Law 108-170, provides participating veterans with a thorough clinical evaluation and enhanced access to enrollment in the VA Health Care System, to include VA health care at no cost for any illness possibly related to their participation in that project.  VHA Directive 2004-016 (April 15, 2004) states that DoD has provided VA with declassified information concerning the test name, date, location and ship involved; the names and service numbers of the participating veterans; and identification of the exposure types.  Information concerning the ships involved is published at http://www1.va.gov/shad/ as well as www.deploymentlink.osd.mil/current_issues/shad/shad_intro.shtml.  DoD estimates 6,000 veterans were involved, and has provided VA with the names of approximately 5,000 veterans who participated in the tests.  The Veterans Benefits Administration (VBA) has contacted those individuals. 

There is no indication in the service personnel records that the Veteran was involved with project SHAD.  Despite the fact that there is no specific statute or regulation pertaining to the development of such claims, guidance is provided by VA Fast Letter 02-24.  There is no indication that the RO attempted to determine whether the Veteran participated in Project SHAD.  This additional development must be done on remand.  

The Board also finds that on remand the Veteran should be accorded an opportunity to undergo a VA examination given the Veteran's lay statements of symptomatology and as the Veteran has not been afforded one prior.  See Barr v. Nicholson, 21 Vet App 303 (2007).



Accordingly, the case is REMANDED for the following action:

1. Conduct all necessary development to determine whether the Veteran was a participant in Project SHAD by consulting VA Fast Letter 02-24 for guidance.  Please refer to the Veteran's lay statements and articles submitted.

2. Contact the Social Security Adminstration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

3. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment, namely VA treatment records since February 2009.

In addition, obtain all private treatment records which have not been obtained already.  The AMC should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran.  The notice must contain the identity of the records the VA was unable to obtain, an explanation of the efforts the VA made to obtain the records, a description of any further action the VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

4. Once all outstanding records, to the extent possible, have been obtained and associated with the claims file, the RO/AMC should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA psychiatric examination to ascertain the current nature of any acquired psychiatric disorder, to include bipolar disorder, depression, and schizoaffective disorder.  After a review of the record on appeal and an examination of the claimant, the examiner should provide opinions to the following questions: 

a. Did the Veteran's acquired psychiatric disorder, to include bipolar disorder, depression, and schizoaffective disorder, clearly and unmistakably pre-exist active duty service?  (The examiner is asked to refer to the February 1985 Petition for Judicial Commitment from the State of Minnesota and the October 1984 VA hospitalization record indicating a possible pre-existing psychiatric condition.)

b. If it is your opinion that the acquired psychiatric disorder, to include bipolar disorder, depression, and schizoaffective disorder, clearly and unmistakably pre-existed service, did such condition permanently worsen in severity during service? 

c. If it is your opinion that the acquired psychiatric disorder, to include bipolar disorder, depression, and schizoaffective disorder, permanently worsened in severity during service, was the permanent worsening clearly and unmistakably due to the natural progress of the disease? 

d. If the examiner concludes that the Veteran's acquired psychiatric disorder, to include bipolar disorder, depression, and schizoaffective disorder, did not pre-exist service, the examiner should provide an opinion regarding whether it is at least as likely as not (probability of 50 percent of more) that any current acquired psychiatric disorder is directly related to the complaints noted during service, that is, whether the current acquired psychiatric disorder had its onset in or is otherwise due to service. 

A complete copy of the REMAND and the claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5. Once all outstanding records, to the extent possible, have been obtained and associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner to identify the current nature and etiology of any current disability manifested by chronic fatigue and over sleepiness due to exposure to biological warfare stimulants and/or possible exposure to live biological warfare agents.  The RO must advise the examiner whether the Veteran is a confirmed participant in Project SHAD during active service. 

Following interview and examination of the Veteran as well as review of the claims folder contents, the examiner is requested to provide opinion on the following questions:

a. Identify all current disorders manifested by chronic fatigue and sleepiness,

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed condition manifested by chronic fatigue and sleepiness had its onset in service or is otherwise related to service?

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles.  Copies of all pertinent records in the Veteran's claims file, or in the alternative the claims file, must be made available to the examiner for review in connection with the examination.  All appropriate testing must be conducted and these results must be included in the examination report.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


